605 F.3d 962 (2010)
FRIENDS OF THE EVERGLADES, Florida Wildlife Federation, Plaintiffs-Counter-Defendants-Appellees Cross-Appellants,
Fishermen Against Destruction of the Environment, Plaintiff-Counter-Defendant Appellee,
Miccosukee Tribe of Indians of Florida, Intervenor-Plaintiff-Counter-Defendant-Appellee Cross-Appellant,
v.
SOUTH FLORIDA WATER MANAGEMENT DISTRICT, Defendant-Counter-Claimant-Cross-Appellee,
Carol Wehle, Executive Director, Defendant-Appellant,
United States of America, U.S. Sugar Corporation, Intervenor-Defendants-Appellants.
No. 07-13829.
United States Court of Appeals, Eleventh Circuit.
May 7, 2010.
James Edward Nutt, South Fla. Water Management Dist., West Palm Beach, FL, Ellen J. Durkee, Andrew J. Doyle, Lisa E. Jones, U.S. Dept. of Justice, Env. & Natural Res. Div., Appellate Section, Washington, DC, Jonathan Alan Glogau, Fla. Atty. General's Office, Tallahassee, FL, Daniel H. Thompson, Berger, Singerman, P.A., Tallahassee, FL, Rick J. Burgess, Gunster, Yoakley & Stewart, P.A., Fort Lauderdale, FL, Timothy S. Bishop, Mayer, Brown, LLP, Chicago, IL, John A. Bryson, Holland & Hart, LLP, Washington, DC, for Plaintiffs-Counter-Defendants-Appellees, Cross-Appellants.
Dione C. Carroll, Miami, FL, David George Guest, Monica K. Reiner, Earth Justice Legal Defense Fund, Tallahassee, FL, Dexter W. Lehtinen, Lechtinen Riedi Brooks Moncarz, P.A., Sonia Escobio O'Donnell, Jorden Burt, LLP, David P. Reiner, Reiner & Reiner, P.A., Miami, FL, John E. Childe, Palmyra, PA, for Defendant-Counter-Claimant-Cross-Appellees, Defendant-Appellant, Intervenor-Defendants-Appellants.
Catherine Derdeyn Little, Hunton & Williams, Atlanta, GA, William Perry Pendley, Mountain States Legal Foundation, Lakewood, CO, Charles R. Sensiba, Van Ness Feldman, P.C., Washington, DC, Stephen R. Farris, Atty. Gen. of NM, Santa Fe, NM, Steven Geoffrey Gieseler, Pac. Legal Foundation, Stuart, FL, Alan H. Kleinman, N.Y. City Law Dept., New *963 York, NY, Kenneth G. Spillias, Lewis, Longman & Walker, PA, West Palm Beach, FL, Daniel E. Estrin, Pace Environmental Lit. Clinic, Inc., White Plains, NY, James Patrick Longest, Jr., Duke University School of Law, Durham, NC, Richard P. Mather, Sr., Pa. Dept. of Environmental Protection, Harrisburg, PA, Lauren Elizabeth Brown, Waterkeeper Alliance, Irvington, NY, Peter D. Nichols, Trout, Raley, Montano, Witwer & Freeman, PC, Denver, CO, Kenneth Hayman, Fla. Dept. of Environmental Protection, Tallahassee, FL, P. Stephen Gidiere, III, Balch & Bingham, LLP, Birmingham, AL, Sam Kalen, Van Ness Feldman, P.C., Washington, DC, for Amici Curiae.
Before DUBINA, Chief Judge, TJOFLAT, EDMONDSON, BIRCH, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges.
BY THE COURT:
The Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it (Rule 35, Federal Rules of Appellate Procedure), the Suggestion of Rehearing En Banc is DENIED.